Per Curiam.
The attorney general instituted these disciplinary proceedings by presentment filed in this Court in July 1968. The respondent is charged with three counts of misfeasance; namely, diverting funds of his client to his own use and failure to pay recording fees amounting to $76.10. By amendment two additional counts were added to the presentment. One count charged conviction of embezzlement in •the Vermont District Court in Brattleboro on respondent’s plea of nolle contendere. The other count charged failure of the respondent to file state income tax returns for the years 1963 to 1967 inclusive.
The respondent waived his rights to be heard on the merits of the presentment and any other rights to further hearing in the premises. In this posture of the case we find the several charges against the respondent as alleged in the presentment as amended are true and control our disposition of the case. The undisputed facts, presented to the-Court, require that the respondent be disbarred.

*550
Judgment that J. Thomas Moore is removed from the office of attorney and counsellor at law and solicitor in chancery and his name is stricken from the rolls.